               Case 1:20-po-00072-SAB Document 4 Filed 07/13/20 Page 1 of 2



 1 McGREGOR W. SCOT
   United States Attorney
 2 WILLIAM B. TAYLOR
   Special Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:20-po-00072-SAB
12                         Plaintiff,                  [Citation #9072853 CA/74]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   OSCAR C. WILSON,
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and
19 William B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:20-

20 po-00072-SAB [Citation #9072853 CA/74] against OSCAR C. WILSON without prejudice in the

21 interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: July 9, 2020                                   Respectfully submitted,
23                                                       McGREGOR W. SCOTT
                                                         United States Attorney
24
                                                 By:     /s/ William B. Taylor
25                                                       WILLIAM B. TAYLOR
                                                         Special Assistant U.S. Attorney
26

27

28
                                                        1
29

30
              Case 1:20-po-00072-SAB Document 4 Filed 07/13/20 Page 2 of 2



 1
                                                ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:20-po-00072-SAB [Citation #9072853 CA/74]
 4 against OSCAR C. WILSON be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 10, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
29

30
